Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 1 of 12 PageID #: 1676




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   DIEGO RIGOBERTO MANZANARES, ROBERTO
   MACIAS LOPEZ, and DIEGO ORDONEZ VASQUEZ,               Case No.: 1:17-cv-05001-MKB-RML


                                         Plaintiffs,
              -against-

  YOUR FAVORITE AUTO REPAIR & DIAGNOSTIC
   CENTER, INC., BAY PARKWAY SUPER CLEAN CAR
   WASH INC., AUTO MAINTENANCE SALES &
   SERVICE CAR WASHING & DETAILING, INC., and
   ANTHONY BOUMOUSSA,

                                         Defendants.




    DEFENDANTS’ OBJECTIONS TO THE REPORT AND RECOMMENDATION OF
   UNITED STATES MAGISTRATE JUDGE ROBERT M. LEVY ENTERED ON JULY 2,
                                2020




                                                Irene Sinayskaya
                                                SINAYSKAYA YUNIVER, P.C.
                                                710 Avenue U
                                                Brooklyn, NY 11223
                                                (718) 402-2240
                                                irene@sypcl.com

                                                Attorneys for Defendants
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 2 of 12 PageID #: 1677




                                 PRELIMINARY STATEMENT

         Pursuant to 28 U.S.C. § 636(b)(l)(C) and Local Rule 72.3(a)(l), defendants YOUR

  FAVORITE AUTO REPAIR & DIAGNOSTIC CENTER, INC., BAY PARKWAY SUPER

  CLEAN CAR WASH INC., AUTO MAINTENANCE SALES & SERVICE CAR WASHING &

  DETAILING, INC., and ANTHONY BOUMOUSSA, (“Defendants”) hereby object to the

  report and recommendation issued     by    the       Honorable   Robert   M.    Levy,   United

  States Magistrate Judge (“Magistrate Judge” or “Judge Levy”), entered July 2, 2020 which report

  and recommendation (“Report”) denied Defendants’ motion to vacate to default.

              STANDARD OF REVIEW-REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b)(l)(B), the standard of review of the portions of

  a Report and Recommendation to which objections have been filed is de novo. If a party fails

  to object to a portion of a Report and Recommendation, further review is generally

  precluded. See Mario v. P & C Food Markets Inc., 313 F.3d 758, 766 (2d Cir. 2002) (citing Small

  v. Sec'v of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)).

                                   STATEMENT OF FACTS

         Defendants Your Favorite Auto Repair & Diagnostic Center, Inc., Bay Parkway Super

  Clean Car Wash Inc., Auto Maintenance Sales & Service Car Washing & Detailing, Inc.

  (hereinafter “Defendant Corporations”) are New York corporations operating as auto-repair shops

  that specialize in maintaining and repairing motor-vehicles. Defendant Anthony Boumoussa

  (“Boumoussa”) is their principal and owner. Auto Maintenance Sales & Service Car Washing &

  Detailing, Inc. is the parent company under whose name all business is conducted, Your Favorite

  Auto Repair & Diagnostic Center, Inc. and Bay Parkway Super Clean Car Wash Inc. are

  independent companies that presently exist only in name. Defendant Corporations are all located




                                                   1
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 3 of 12 PageID #: 1678




  on the same premises, at 7017 Bay Parkway, Brooklyn, NY 11204. Plaintiffs, former “service

  advisors” employed by Defendant Corporations, commenced this action on August 29, 2017,

  alleging that Defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

  seq., and the New York State Labor Law (“NYLL”). Defendants were not served with a copy of

  the Summons and Complaint, were unaware of the instant action, and consequently did not submit

  an answer or otherwise move with respect to the Complaint. In their Complaint, Plaintiffs set forth

  claims under the FLSA for (1) Defendants’ alleged failure to pay them minimum wages, (2)

  Defendants alleged failure to pay them overtime wages, and (3) liquidated damages. Plaintiffs also

  set forth claims under NYLL for (1) Defendants’ alleged failure to pay them spread of hours, (2)

  Defendants’ alleged failure to provide proper wage notices and proper wage statements and (3)

  prejudgment and post-judgment interest. Plaintiffs moved for entry of default on January 5, 2018.

  On January 8, 2018 the defaults of all of the defendants were entered by the Clerk of the Court.

  Plaintiffs moved for default judgment on March 26, 2018. Defendants were not served with a copy

  of the motion for default judgment. Plaintiffs’ Motion was referred to Magistrate Judge Robert M.

  Levy by this Court, who held an inquest hearing and heard testimony from all three named

  plaintiffs on June 22, 2018. Magistrate Judge Levy issued a Report and Recommendation on

  November 7, 2018, wherein he recommended that the default judgment be granted and calculated

  alleged damages for Plaintiffs individually based on their alleged employment period. This Court

  entered a Default Judgment in favor of Plaintiffs based on the Report and Recommendation of

  Magistrate Judge Levy on December 11, 2018. Defendants’ counsel filed a Motion for a Pre-

  Motion Conference to Vacate, dated December 17, 2018, which this Court granted.

         Plaintiffs all allege that during their employment for Defendant Corporations, they were

  paid a set weekly salary, and were entitled to commission, for the bulk of their employment by




                                                  2
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 4 of 12 PageID #: 1679




  Defendants, and that Plaintiffs were not paid overtime, spread of hours, and minimum wage as is

  statutorily required. Defendants, who are in possession of all of Plaintiffs’ pay records and wage

  notices for the time that they were employed by Defendants, assert that Plaintiffs were paid in full

  and that there were no FLSA or NYLL violations. Additionally, the period during which Plaintiffs

  claim that they were employed by Defendants is entirely false and the records prove this.

  Defendants’ records demonstrate that Plaintiff Manazares worked for Defendant Corporations

  from November 16, 2015 to January 25, 2017, Plaintiff Vasquez worked for Defendant

  Corporations from October 5, 2015 to January 25, 2017, and Plaintiff Lopez worked for Defendant

  Corporations from December 22, 2015 to January 25, 2017. Plaintiffs, on the other hand, falsely

  and misleadingly claim that they worked for grossly exaggerated and inflated periods of time.

  Indeed, the Complaint states that Plaintiff Manazares worked for Defendant Corporations from

  July 15, 2011 to January 25, 2017, that Plaintiff Vasquez worked for Defendant Corporations from

  2008 to January 25, 2017, and that Plaintiff Lopez worked for Defendant Corporations from May

  15, 2012 to January 25, 2017. These dates are entirely fabricated and a bad faith attempt by

  Plaintiffs to seek inflated and unjust damages from Defendants. Moreover, Plaintiffs were “service

  advisors” as defined in the April 2018 decision by the Supreme Court of the United States,

  delivered by the Honorable Justice Thomas, wherein the Court found that service advisors, are

  exempt from the FLSA’s overtime-pay requirement. Plaintiffs were nonetheless always paid in

  full, properly, and in compliance with all state and federal requirements. For these reasons,

  Defendants respectfully requested an order from this Court vacating the Default Judgment granted

  in favor of Plaintiffs.




                                                   3
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 5 of 12 PageID #: 1680




          On July 2, 2020, the Honorable Magistrate Judge Levy issued a Report and

  Recommendation that Defendants’ motion to vacate the default judgment against them be denied.

  Defendants respectfully object to the Report.

                                              ARGUMENT

         I.      LEGAL STANDARD

         “A motion to vacate a default judgment is, in the first instance, addressed to the sound

  discretion of the district judge.” Davis v. Musler, 713 F.2d 907, 912 (2d Cir. 1983) (internal

  citations omitted). It is well settled that there is a strong preference for courts in the Second Circuit

  to resolve disputes on their merits. See Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir.

  1993); Sony Corp. v. Elm State Electronics Inc., 800 F.2d 317. 320 (2d Cir. 1986); Meehan v.

  Snow, 652, F.2d 274, 277 (2d Cir. 1981). Default judgment is an extreme sanction, and motions to

  vacate default are generally granted liberally. Triad Energy Corp. v. McNeil, 110 F.R.D. 382. 384

  (S.D.N.Y. 1986). Any doubts as to whether a default judgment should be vacated should be

  resolved in favor of a trial on the merits. Diakuhara, 10 F.3d at 95- 96. Default judgments are

  particularly disfavored in lawsuits involving large amounts of money. Elm State Electronics Inc.,

  800 F.2d at 320 (internal citations omitted). A court may set aside a default judgment under FRCP

  55(c) for good cause. A court may also set aside a default judgment under FRCP 60(b) for many

  reasons. “In applying Rule 60(b)(1) in the context of default judgments, courts have gone beyond

  the bare wording of the rule and established certain criteria which should be considered in deciding

  whether the designated standards have been satisfied. The court further assesses: “(1) whether the

  default was willful; (2) whether defendant has a meritorious defense; and (3) the level of prejudice

  that may occur to the non-defaulting party if relief is granted.” Diakuhara, 10 F.3d at 96 (citations

  omitted). “In analyzing these factors, the court remains open to all reasonable and responsible




                                                     4
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 6 of 12 PageID #: 1681




  arguments by the defaulting defendant advanced in support of his application, mindful that Rule

  60(b) is designed to afford the parties an opportunity to resolve a dispute on its merits where

  possible.” Sasso v. M. Fine Lumber Co., Inc., 144 F.R.D. 185, 188 (E.D.N.Y. 1992) (italics in

  original) (internal citation omitted). As such, courts should construe the criteria of Rule 60(b)

  generously in deciding motions to set aside default judgment. Diakuhara, 10 F.3d at 96 (citing

  Davis, 713 F.2d at 915; Meehan, 652 F.2d at 277). Moreover, “[t]he extreme sanction of a default

  judgment must remain a weapon of last, rather than first, resort . . . which should only be imposed

  upon a serious showing of willful default.” Davis, 713 F.2d at 916 (internal citations and quotations

  omitted). Further, Defendants’ failure to meet one of the factors of willfulness, meritorious

  defense, or level of prejudice to opposing party, will not defeat a motion to vacate default if the

  other factors weigh in favor of setting aside the default. Strulowitz v. Flavor Boutique 796 Inc.,

  No. 18 CV 8382, 2020 WL 2749564, at *2 (S.D.N.Y. May 26, 2020) (citing Sea Hope Navigation

  Inc. v. Novel Commodities SA, 978 F. Supp. 2d 333, 341 (S.D.N.Y. 2013)).

        Additionally, the Second Circuit “has never hesitated to reverse the denial of a motion to

  vacate a default judgment where further fact-finding was necessary to ensure that substantial

  justice was served.” Davis, 713 F.2d at 916 (internal citations omitted). Willfulness is not mere

  negligence, it must be more “egregious or deliberate conduct.” New York v. Green, 420 F.3d 99,

  108 (quoting Am. Alliance Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 60 (2d Cir. 1996) (citation

  omitted)); see Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 612 (S.D.N.Y. 2012) (quoting S.E.C.

  v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998)); see Gonzalez v. City of New York, 104 F. Supp. 2d

  193, 195-96 (S.D.N.Y. 2000). A defendant is not required to establish his defense conclusively in

  order to warrant the setting aside of a default. When considering the meritorious defense element

  in a good cause analysis for vacatur of entry of default, “likelihood of success is not the measure.”




                                                   5
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 7 of 12 PageID #: 1682




  Rather, “allegations are meritorious if they contain even a hint of suggestion which, if proven at

  trial, would constitute a complete defense”. See Weisel v. Pischel, 197 F.R.D. 231, 239 (E.D.N.Y.

  2000). In a motion for vacatur, “all doubts must be resolved in favor of the party seeking relief

  from the judgment in order to ensure that to the extent possible, disputes are resolved on their

  merits.” Taizhou Zhongneng Import & Export Co., Ltd. v. Koutsobinas, 509 F.App'x 54, 56 (2d

  Cir. 2013) (quoting New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)); see Davis v. Musler,

  713 F.2d 907 (2d Cir. 1983). The grounds for setting aside a default judgment have been met by

  Defendants.

        II.     THE REPORT ERRONEOUSLY RECOMMENDED THAT MOTION TO
                VACATE THE DEFAULT JUDGMENT AGAINST DEFENDANTS BE
                DENIED.

     A. DEFENDANTS’ DEFAULT WAS NOT WILLFUL.

     Fed. R. Civ. P. 60(b)(1) authorizes a district court to vacate a default judgment entered against

  a defendant if the default not willful, but rather “was the result of mistake, surprise, inadvertence

  or excusable neglect.” Adidas Spoerschuhfabriken Adi Dassler Stiftung & Co., K.G. v. Cheung,

  No. 87 CIV. 8989 (JFK), 1990 WL 48063, at *1 (S.D.N.Y. 1990). Willfulness thus requires more

  than negligence or carelessness, and courts must only find a default willful where a party’s conduct

  is “egregious” or “not satisfactorily explained.” McNulty, 137 F.3d at 738. To find that a default

  was willful, “it is sufficient to conclude that the defendant defaulted deliberately.” Bricklayers &

  Allied Craftworkers Local 2 v. Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir.

  2015) (internal quotation marks omitted). The Second Circuit has implied that it will look for bad

  faith before finding that a default was willful. American Alliance Insurance Co. v. Eagle Insurance

  Co., 92 F.3d 57, 60 (2d Cir. 1996).




                                                   6
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 8 of 12 PageID #: 1683




         In the present case, Defendants’ default was inadvertent rather than deliberate or done in

  bad faith. Defendants were allegedly personally served on September 21, 2017. The summons and

  complaint were allegedly delivered to an adult employee at Defendant business. However, this

  employee has not been named or identified to this day. Moreover, Defendant Boumoussa was out

  of town on the day the Summons and Complaint was allegedly served to him on May 23, 2018.

  Although the summons and complaint may have been served to a female on September 21, 2017,

  Defendants’ did not necessarily receive notice of the pleading, nor did they receive the pleading

  from the employee, who is unknown to this day. In fact, Defendants did not know of the lawsuit

  at hand until Defendant Boumoussa received a copy of the Report and Recommendation dated

  November 7, 2018 and immediately retained counsel thereafter.

     Although an individual’s personal recollection is not sufficient to rebut documentary evidence,

  Bergman v. Kids By the Bunch Too, Ltd., No. 14 CV 5005, 2018 WL 1402249, at *5 (E.D.N.Y.

  Feb. 16, 2018), there is sufficient doubt as to whether Defendants were solely responsible for the

  default and whether the default was anything more than negligent. McNulty, 137 F.3d at 738

  (noting that with the issue of willfulness courts consider whether the failure to respond to a

  pleading is the result of culpable conduct and whether the default was appropriately attributed to

  the defaulting party). Considering the precedent set by American Alliance Insurance Co., such

  conduct, though negligent, was not willful, deliberate, or undertaken in bad faith. Thus, the failure

  to respond to the summons and complaint was not sufficiently willful under this inquiry.

     In New York v. Green, the court found that the defendants willfully defaulted when they neither

  offered any explanation for their default, nor provided any justification for their default. Green,

  420 F.3d at 108-09. The conduct was so egregious, that the court determined that the defendant’s

  failure to file an answer was “part of an overall plan to delay the proceedings.” Green, 420 F.3d at




                                                   7
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 9 of 12 PageID #: 1684




  108 (quoting New York v. Green, No. 01-CV-196A, 2004 WL 1375555, at *6 (W.D.N.Y. 2004)).

  The present case is distinguishable. Defendants offered a reasonable explanation for the default

  and provided a justification for failing to file an answer to the complaint. Further, Defendants at

  no point gained an advantage, and Defendants never had the chance to gain a favorable result from

  delaying the action. In fact, Defendants were unduly prejudiced by Plaintiffs’ failure to serve

  Defendants, and Defendants would have much preferred to timely proceed with the action rather

  than having to defend themselves from default judgment, post a bond, and expend additional legal

  fees, because of Plaintiffs’ failure to serve Defendants.

     B. DEFENDANTS’ HAVE A MERITORIOUS DEFENSE.

     Courts should liberally grant motions to vacate default judgments “so that a trial on the merits

  may be had and justice be done.” Adidas, 1990 WL 48063, at *1 (quoting Triad Energy Corp. v.

  McNell, 110 F.R.D. 382 (S.D.N.Y. 1986)). Thus, courts must not deny a motion to vacate a default

  judgment unless the default was willful and the party does not have a meritorious defense. See,

  e.g., McNulty, 137 F.3d at 738 (italics added for emphasis); Strulowitz, 2020 WL 2749564, at *2

  (noting that a failure to meet one of the factors will not defeat a motion to vacate default if the

  other factors weigh in favor of setting aside the default). Defendants’ conduct was not willful, and

  Defendants’ defense was meritorious and thus the motion to vacate should not be denied.

     In order to demonstrate that a defense is meritorious, Defendants need not establish the defense

  conclusively, but must present evidence of facts that “if proven at trial, would constitute a complete

  defense.” See, e.g., McNulty, 137 F.3d at 740 (quoting Diakuhara, 10 F.3d at 98). The Honorable

  Magistrate Judge Levy correctly determined that Defendants met the threshold necessary to satisfy

  this factor because of the evidence demonstrating that Plaintiffs were paid hourly minimum wages

  and overtime pay for all of their work. Thus, the Honorable Judge Levy correctly found that




                                                    8
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 10 of 12 PageID #: 1685




   Defendants’ defense is meritorious because it made an adequate showing that a court would have

   some determination to make, Am. Alliance Ins. Co., 92 F.3d at 61, and if proven at trial it would

   constitute a complete defense, McNulty, 137 F.3d at 740. The evidence would demonstrate the

   Plaintiffs were properly paid. See Carrasco v. Acropol Rest. Corp., No. 18 CV 7883, 2019 WL

   2325556, at *4 (S.D.N.Y. May 31, 2019) (citing Llolla v. Karen Gardens Apartment Corp., No.

   12 CV 1356, 2016 WL 233665, at *4 (E.D.N.Y. Jan. 20, 2016)).

      C. PLAINTIFFS WOULD NOT BE PREJUDICED BY VACATING THE DEFAULT

          AGAINST DEFENDANTS.

      To find that Plaintiffs would be prejudiced, Plaintiffs must demonstrate that “delay will result

   in the loss of evidence, create increased difficulties of discovery, or provide greater opportunity

   for fraud and collusion.” Davis, 713 F.2d at 916. Plaintiffs have not reached this threshold and

   have at most established that Defendants’ conduct resulted in delay and some incurred costs. See

   Enron Oil Corp., 10 F.3d at 5 (noting that delay alone does not establish prejudice); OneWest

   Bank, N.A. v. Ruiz, No. 14-CV-3207, 2018 WL 1318983, at *3 (E.D.N.Y. Mar. 13, 2018) (noting

   that costs incurred do not constitute prejudice).

      Plaintiffs do not establish that Defendants’ conduct would result in a loss of evidence, increase

   the difficulty of discovery, or increase the risk of fraud or collusion. Ruiz, 2018 WL 1318983, at

   *3 (noting that these factors are of importance when determining whether a party would be

   prejudiced). The Honorable Magistrate Judge Levy noted that Plaintiffs would be prejudiced if

   Defendants’ motion to vacate the default judgment is not denied because Plaintiffs have expended

   considerable time and money in this action thus far, and the passage of time may make evidence

   more difficult to locate now. However, proof of delay and costs is not sufficient to demonstrate

   that Plaintiffs will be prejudiced. See, e.g. Enron Oil Corp., 10 F.3d at 5; OneWest Bank, 2018 WL




                                                       9
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 11 of 12 PageID #: 1686




   1318983, at *3. Further, although it has been three years since the complaint was filed, this delay

   did not lead to the loss of evidence, and did not increase the difficulty of locating evidence. There

   are employment records available for all Plaintiffs, including timesheets and employment

   agreements. Plaintiffs undoubtedly have financial records of paychecks received during their

   employment. Moreover, Plaintiffs unduly prejudiced Defendants by failing to adequately serve the

   summons and complaint, and thus it would be unconscionable to allow Plaintiffs a default

   judgment in their favor due to prejudice that they helped create. Therefore, Plaintiffs would not be

   prejudiced under this inquiry.

          III.    PUBLIC POLICY INTERESTS WEIGH IN FAVOR OF DECIDING A CASE

                  ON THE MERITS.

          The Second Circuit has held that strong public policy considerations favor resolving

   disputes on the merits of a case, rather than a default judgment. Pecarsky v. Galaziworld.com Ltd.,

   249 F.3d 167, 172 (2d Cir. 2001); Diakuhara, 10 F.3d at 95-96; Sony Corp., 800 F.2d at 320;

   Meehan, 652, F.2d at 277. A default judgment is an extreme sanction, and motions to vacate default

   judgments have been liberally granted. Triad Energy Corp., 110 F.R.D. at 384. Thus, only those

   defaults that arise from egregious conduct may be enforced. Am. Alliance Ins. Co., 92 F.3d at 61.

   As discussed in the previous sections, Defendants’ default was at most negligent, and did not rise

   to the level of bad faith or willfulness.

          When there is doubt about whether a party’s conduct rises to the level of egregiousness that

   would allow a default judgment, as there is here, the default judgment should be vacated and the

   action should be resolved on the merits. Diakuhara, 10 F.3d at 95- 96; Koutsobinas, 509 F.App'x

   at 56 (citing Green, 420 F.3d at 104); Davis, 713 F.2d 907. In the present case, there is abundant

   documentary evidence demonstrating that Defendants did not violate the NYSLL and FLSA, and




                                                    10
Case 1:17-cv-05001-MKB-RML Document 53 Filed 07/16/20 Page 12 of 12 PageID #: 1687




   Plaintiffs attempted to mislead the court to their favor by grossly exaggerating the periods of time

   they worked for Defendant corporations. A default judgment in Plaintiffs’ favor would be unjust.

         The Second Circuit “has never hesitated to reverse the denial of a motion to vacate a default

   judgment where further fact-finding was necessary to ensure that substantial justice was served.”

   Davis, 713 F.2d at 916. Further, Fed. R. Civ. P. 55(c) provides that a default judgment may be set

   aside for good cause. Here, good cause for Defendants’ default has been shown, because Defendant

   was never served and the action was not brought to Defendants’ attention until November 2018.

         Thus, in order for there to be substantial justice, this action must be heard on the merits, and

   not decided by a default judgment in favor of Plaintiffs, who undoubtedly sought to sway the odds

   in their favor by exaggerating and fabricating their dates of employment. Thus, public policy

   interests and considerations of justice weigh heavily in favor of vacating the default judgment.

                                            CONCLUSION

      All three factors weigh in favor of vacating the default in favor of Defendants. The default was

   not willful, the defense was meritorious, and Plaintiffs will not suffer prejudice if the default

   judgment is set aside. Alternatively, if the default is found to be willful, Defendants should still

   succeed because the other two factors, as well as the public policy in favor of deciding a case on

   the merits, weigh in favor of setting aside the default judgment. Thus, Defendants respectfully

   request this Court to vacate the default in favor of Defendants and overturn the Report and

   Recommendation as issued by the Honorable Magistrate Judge Levy.

   Dated: June 16, 2020
          Brooklyn, New York
                                                               ________________
                                                               /s/ Irene Sinayskaya (IS5002)_____________
                                                               Irene Sinayskaya
                                                               SINAYSKAYA YUNIVER, P.C.
                                                               710 Avenue U
                                                               Brooklyn, NY 11223
                                                               (718) 402-2240
                                                               irene@sypcl.com

                                                               Attorneys for Defendant
                                                    11
